GREENE, Presiding Judge.
Movant was jury-tried and convicted of forcible sodomy in violation of § 563.230, RSMo 1969. After finding movant a habitual criminal, the trial court assessed punishment of 28 years imprisonment. The conviction was affirmed on appeal. State v. Jones, 553 S.W.2d 328 (Mo.App.1977). This is an appeal from the trial court’s denial of movant’s motion for post-conviction relief filed pursuant to Rule 27.26, V.A.M.R.
On appeal, movant alleges only one point of error, under “Points Relied On”, as follows: “The trial court erred in denying movant’s 27.26 motion without an eviden-tiary hearing because movant raised issues of fact which contradict the record and which if true, would entitle him to relief.” Without resorting to the argument portion of the brief, something which we are not required to do, State v. Thomas, 595 S.W.2d 325, 327 (Mo.App.1980), it is impossible to determine “wherein and why” movant was prejudiced by any action of the trial court.
A point that does not specify wherein and why the trial court erred preserves nothing for appellate review. Rule 84.-04(d), V.A.M.R., Davis v. State, 573 S.W.2d 736, 738[3] (Mo.App.1978); State v. Williams, 554 S.W.2d 524, 536 (Mo.App.1977).
We have reviewed the record and the briefs furnished by the parties and have concluded there was no manifest injustice or miscarriage of justice by the court’s denial of defendant’s motion. For that reason, we do not deem it necessary to undertake plain error review, under Rule 30.20, V.A. M.R.
The judgment is affirmed.
All concur.